UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                 )
TROY JENNINGS,                                   )
                                                 )
       Plaintiff,                                )
                                                 )
               v.                                )                Civil Action No. 11-411 (BAH)
                                                 )
FEDERAL BUREAU OF PRISONS, et al.,               )
                                                 )
       Defendants.                               )
                                                 )

                                 MEMORANDUM OPINION

       The Defendants have moved to dismiss this case under Rule 12(b), (2), and (6) of the

Federal Rules of Civil Procedure or for summary judgment under Rule 56. See Defs.’ Mot. to

Dismiss, or in the Alternative, for Summ. J., ECF No. 24. The Court ordered the Plaintiff to file

his opposition or other response to that motion on or before July 8, 2011, warning that failure to

respond to the motion carried with it the risk that the motion could be granted as conceded and

this case dismissed. Order, ECF No. 25; see D.D.C. LCvR 7(b). To date, the Plaintiff has not

filed any response. The Court will therefore grant the Defendants’ motion to dismiss as

conceded and dismiss this case, but will deny the Defendants’ motion for summary judgment as

moot, and will also terminate all other pending motions. A separate Order consistent with this

Memorandum Opinion shall issue this date.

                                                             /s/Beryl A. Howell
                                                             BERYL A. HOWELL
DATE: July 29, 2011                                          United States District Judge